Case: 21-51098     Document: 00516261572         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                No. 21-51098                                  Fifth Circuit


                            consolidated with                               FILED
                                No. 21-51099                          March 31, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerardo Olvera-Vitela,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-435-1
                           USDC No. 4:21-CR-645-1


   Before Wiener, Dennis, and Haynes, Circuit Judges..
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51098     Document: 00516261572           Page: 2   Date Filed: 03/31/2022




                                  No. 21-51098 c/w
                                    No. 21-51099
          Defendant-Appellant Gerardo Olvera-Vitela appeals his conviction
   and sentence under 8 U.S.C. § 1326(a) and (b)(2) and the district court’s
   order revoking the term of supervised release he was serving at the time of
   the offense. He abandons any challenge to the revocation order because his
   appellate brief “does not raise any issue with his revocation in this appeal.”
   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Olvera-Vitela contends that treating a prior conviction that increases
   the statutory maximum under § 1326(b)(2) as a sentencing factor, rather than
   an element of the offense, violates the Constitution. He correctly concedes
   that this contention is foreclosed by Almendarez-Torres v. United States, 523
   U.S. 224 (1998), but wishes to preserve it for further review.
          Olvera-Vitela has filed an unopposed motion for summary affirmance.
   Because his position “is clearly right as a matter of law so that there can be
   no substantial question as to the outcome of the case,” Groendyke Transport,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is
   proper.
          The motion for summary affirmance is GRANTED, and the judgment
   of conviction and order of revocation are AFFIRMED.




                                         2